Wait, J.
The plaintiff in leaving the defendant’s hotel desired to take a motor vehicle. The doorman in the defendant’s employ, who had just closed the door of a taxicab after permitting the passengers to alight, opened it again to allow the plaintiff and her friend to enter, and stood holding the door while they entered. Other persons desiring to take a cab following in the rank, he was looking toward this second cab and was about to call it. The plaintiff’s friend entered and seated.herself. The plaintiff had got in, faced about, and, with her hand brushing the door or the side of the cab near the hinges of the door, which were toward the rear of the vehicle, she was seating herself, when the doorman shut the cab door. Her finger was caught in the hinge and was injured. After a verdict for the plaintiff and refusal to enter a verdict for the defendant on leave reserved under G. L. (Ter. Ed.) c. 231, § 120, the case is before us upon the defendant’s exceptions. The only questions are whether there was sufficient evidence of negligence by the doorman or of lack of due care by the plaintiff to justify submitting those issues to the jury.
A majority of the court think that there was. It could be found that the duty of the doorman was to use reasonable care to make sure that those upon whom he was attending were so arranged within the cab that the door could be closed without injury to them, and that, in closing it? while looking elsewhere, he was not performing that duty. It could also be found that while it was the duty of the plaintiff to use due care to see that her fingers were not in a place of danger when the door was closed, and although she had seen the doorman looking elsewhere and attending to some extent to another than herself as he was closing the door, she still might rely upon him to give his whole attention to her and to allow her to be fully seated in safety before completing the closing.
The case differs essentially from Castano v. Leone, 278 Mass. 429, where the defendant was justified in thinking no one was in a place of danger from his act in closing the door of his automobile.
Exceptions overruled.